Exhibit 10.6

COMMERCIAL LEASE

Parties:

This Commercial Lease Agreement (“Lease”) is entered into between Marchex, Inc.,
(“Lessee”) and Traffic Leader (“Lessee”), whether one or more, and A&A
Properties Northwest (“Lessor”). Each Lessee is jointly and severally liable for
the payment of rent and performance of all other terms of this Agreement. A
judgment entered against one Lessee shall be no bar to an action against other
Lessees.

Premises:

Lessor rents to Lessee, and Lessee rents from Lessor the following described
premises, approximately 6700 square feet in its present state and condition,
situated at 2896 Crescent Avenue, in the City of Eugene, County of Lane, State
of Oregon, also described as Office Space (“the premises”), of which Lessor is
the owner, together with the following furnishings and appliances: In its
current build out condition.

subject to the terms and conditions in this Agreement.

Lessee’s Access To Premises:

Upon the execution of this Lease, Lessor grants to Lessee, Lessee’s employees,
agents and invitees access to and from the premises by and through the building
and adjoining property owned by Lessor and to use those parts of the building
designated by this Lease for use by Lessee, including but not limited to toilet
rooms, and unrestricted parking areas.

Term:

The term of this Lease is for 24-Months, commencing on the 1st day of November,
2004 and expiring on the 31st day of October, 2006, unless renewed or extended
pursuant to the terms herein.

Use:

Lessee shall use and occupy the premise for the purpose of:

Office Space and Uses Lessee covenants:

 

  a.   Not to use the premises for living quarters or residence.

 

  b.   To surrender the premises to Lessor at the end of the Term or any renewal
period without the necessity of any notice from either Lessor or Lessee to
terminate the same, and Lessee hereby expressly waives all right to any notice
respecting said surrender of premises.

 

  c.   To keep the premises clean, sanitary and in good condition and, upon
termination of the tenancy, return the premises to Lessor in a condition
identical to that which existed when Lessee took occupancy, except for ordinary
wear and tear and any additions or alterations authorized by Lessor.

 

  d.   To keep the premises in good repair at Lessee’s own expense with the
exception of those repairs specifically designated as Lessor’s responsibility
herein.

 

  e.   Not to make any occupancy of the Leased Premises contrary to law or
contrary to any directions, rules, regulations, regulatory bodies, or officials
having jurisdiction or which shall be injurious to any person or property.

 

  f.   Not to permit any waste or nuisance.

 

  g.   To keep the sidewalks, if any, in front of or adjoining the premises
clean, in acceptable appearance and sanitary condition.

Notwithstanding the forgoing, Lessee shall not use the premises for the purposes
of storing, manufacturing or selling any explosives, flammables or other
inherently dangerous substance, chemical, thing or device.

Lessor’s Responsibility for Repairs:

All repairs, except those stipulated below, which are the responsibility of
Lessor, shall be made by Lessee at Lessee’s own expense. If the Lessor pays the
expenses of Lessee or any part thereof, such payment shall constitute Additional
Rent, as hereinafter defined, and payable by Lessee under this Lease, due from
Lessee to Lessor at the next rent day after any such payment.

Lessor shall be responsible for making only the following repairs: (check all
that apply)

 

  •  

x The roof over the premises.

 

  •  

x Structural repairs to exterior walls, structural columns and structural floors
which collectively enclose the premises. This shall not include storefronts.

 

  •  

x Heating, Ventilation and Air Conditioning systems, if, and to the extent
installed by Lessor.

 

  •  

x Sprinkler system.

 

  •  

¨ Central vacuuming system, if applicable.

 

  •  

¨ Other:

 

  •  

¨ Other:



--------------------------------------------------------------------------------

Hazardous Material:

Lessee hereby indemnifies and holds Lessor and Lessor’s officers, directors,
shareholders, managers, members, agents and employees harmless from and against,
and shall reimburse Lessor and Lessor’s officers, directors, shareholders,
managers, members, agents and employees for, any and all “Losses” (as
hereinafter defined) arising from, out of or as a consequence, directly or
indirectly, of the release of any Hazardous Materials by Lessee on the premises
which first occurs during the Term of this Lease, whether foreseeable or
unforeseeable, and whether or not known to Lessee, it being understood and
agreed that the foregoing indemnity includes, but is not limited to, all costs
of removal, remediation of any kind, detoxification, clean up and disposal of
such Hazardous Materials and the preparation of any closure or other required
plans, all costs of determining whether the premises is in compliance and
causing the premises to be in compliance with all applicable Environmental Laws,
all costs and fees associated with claims for damages to persons, property, or
natural resources, and Lessor’s reasonable attorneys’ fees and consultants’ fees
and court costs in respect thereto whether or not litigation or administrative
proceedings shall occur, including all costs and expenses incurred or suffered
by Lessor by reason of any violation of any applicable Environmental Law which
occurs, or has occurred, upon the premises during the Term of this Lease, or by
reason of the imposition of any governmental lien for the recovery of
environmental clean-up costs expended by reason of such violation, it being
expressly understood and agreed that to the extent Lessor and Lessor’s officers,
directors, shareholders, managers, members, agents and employees, or any of them
are strictly liable under any applicable statute or regulation pertaining to the
protection of the environment, this indemnity shall likewise be without regard
to fault on the part of Lessee with respect to the violation of law which
results in such liability. “Losses” shall mean any and all loss, claim,
liability, damages, injuries to person, property or natural resources, cost,
expense, action or cause of action.

Lessee hereby covenants and agrees that all obligations of Lessee under this
Section shall survive any termination of the Lease, it being further understood
and agreed that the rights of Lessor under this Section shall be in addition to
any other rights and remedies under this Lease or at law or in equity.

Lessee shall comply with all Environmental Laws throughout the Term

Payment of Rent:

Lessee will pay to Lessor an annual rental of one hundred and twenty-one
thousand and fifty Dollars ($121,050.00) payable in equal installments of Ten
Thousand and Eighty Seven Dollars ($10,087.00) (the “rent”) in advance on the
first day of each month, except when that day falls on a weekend or a legal
holiday, in which case rent is due on the next business day.

Lessee covenants to pay the rent when due and payable, without any setoff,
deduction or prior demand whatsoever. Any payment by Lessee or acceptance by
Lessor of a lesser amount than shall be due from Lessee to Lessor shall be
treated as payment on account. The acceptance by Lessor of a check, or other
instrument, for a lesser amount with an endorsement or statement thereon, or
upon any letter accompanying such check or other instrument, that such lesser
amount is payment in full, shall be given no effect, and Lessor may accept such
check or other instrument without prejudice to any other rights or remedies
which Lessor may have against Lessee.

Rent will be paid in the following manner unless Lessor designates otherwise:

Rent will be paid

x By mail, to:

2896 Crescent Avenue - Suite 201, Eugene, Oregon 97408.

Acceptable Forms of payment:

x Company check made payable to: A&A Properties NW, LLC.

¨ Personal check made payable to:

¨ Cashier’s check made payable to:

¨ Credit card.

¨ Money order.

¨ Cash.

¨ Other (specify):

Prorated First Month’s Rent:

For the period from Lessee’s move-in date or beginning date of this agreement,
whichever is earlier, through the end of the month, Lessee will pay to Lessor a
prorated monthly rent of zero Dollars ($0.00). This amount will be paid on or
before the date the Lessee moves in.

Returned Check and Stop Payment:

In each instance that a check or other acceptable instrument offered by Lessee
to Lessor for any amount due under this Agreement or in payment of rent is
returned for lack of sufficient funds, a “stop payment” or any other reason, a
service charge of $100.00, which does not exceed the maximum amount allowed by
applicable Oregon law, will be assessed.

 

2



--------------------------------------------------------------------------------

Late Charges:

If Lessee fails to pay the rent in full before the end of the 5th day after it’s
due, Lessee will be assessed a late charge of $150.00, for the handling of such
late payment, as allowed by applicable Oregon law. Lessor reserves and in no way
waives the right to insist on payment of the rent in full on the date it is due.
This late payment charge is in addition to any other rights or remedies of the
Lessor.

Utilities:

Unless otherwise provided in this Lease, all applications and connections for
necessary utility services on the demised premises shall be provided. In
addition, unless otherwise provided in this Lease, the Lessor shall provide
utility charges as they become due, including those for sewer, water, gas,
electricity, except for the following, which will be paid by Lessee: Bathroom
Supplies and Internet Services.

Lessee’s Examination and Acceptance of Premises:

Lessee acknowledges that Lessee has examined the premises and Lessee’s
acceptance of this agreement is conclusive evidence that said leased premises
are in good and satisfactory order and repair unless otherwise specified herein;
and Lessee agrees that no representations as to the condition of the premises
have been made and that no agreement has been made to redecorate, repair or
improve the premises unless hereinafter set forth specifically in writing.
Lessor will deliver the leased premises and all common areas in a habitable
condition, pursuant to applicable state law. Lessee takes premises in its AS-IS
condition. Lessee agrees not to damage the premises through any act or omission,
and to be responsible for any damages sustained through the acts or omissions of
Lessee, Lessee’s employees or Lessee’s invitees, licensees, and/or guests. If
such damages are incurred, Lessee is required to pay for any resulting repairs
at the same time and in addition to the next month’s rent payment, with
consequences for nonpayment identical to those for nonpayment of rent described
herein.

Security Deposit:

Upon execution of this Lease, Lessee will deposit no additional sums and the
approximately $5,495.46 deposited with original lease earlier with Lessor shall
constitute the (“Security Deposit”) as security for the performance of Lessee’s
obligations under this lease, including without limitation the surrender of
possession of the premises to Lessor as herein provided. It is expressly
understood that the Security Deposit shall not be considered an advance payment
of rental or a measure of Lessor’s damages in case of default by Lessee.

The Security Deposit shall be held, applied to damages or rent and returned to
Lessee all in accordance with the laws of the state where the premises are
located and in force at the time of execution of this lease.

Lessor may, from time to time, to the extent permitted by the laws of the state
where the premises are located, without prejudice to any other remedy, use the
Security Deposit to the extent necessary to make good any arrearages of rent or
to satisfy any other covenant, obligation or default of Lessee hereunder,
including Lessee’s obligations to others due to be paid by Lessee under the
provisions of this Lease. Following any such application of the Security
Deposit, Lessee shall pay to Lessor on demand the amount so applied in order to
restore the Security Deposit to its original amount.

If Lessor transfers Lessor’s interest in the premises during the term of this
Lease, Lessor may assign the Security Deposit to the transferee and thereafter
shall have no further liability for the return of such Security Deposit.

Liens:

Lessee shall not do any act which shall in any way encumber the title of Lessor
in and to the premises, nor shall Lessee create or permit to be created, and
shall promptly discharge, any such lien (including, but not limited to, any
mechanic’s, contractor’s, subcontractor’s or material man’s lien or any lien,
encumbrance or charge arising out of any conditional sale, title retention
agreement, chattel mortgage, security agreement, financing statement or
otherwise) upon the premises or any part thereof or the income therefrom, and
Lessee shall not suffer any other matter or thing whereby the estate, rights and
interest of Lessor in the premises or any part thereof might be impaired.

If Lessee shall fail to cause any such lien to be discharged of record, then
Lessor, after five (5) days notice of its intention to do so, shall have the
right, but not the obligation, in addition to any other right or remedy, to
discharge such lien either by paying the amount claimed to be due or by
procuring the discharge of such lien by deposit or bonding proceedings, and in
any such event Lessor shall be entitled if it so elects to compel the
prosecution of an action for foreclosure of such lien by the lienor and to pay
the amount of judgment in favor of the lien owner with interest, costs and
allowances. Any amount

 

3



--------------------------------------------------------------------------------

so paid by Lessor and all costs and expenses (including reasonable attorneys’
fees) incurred by Lessor in connection therewith shall constitute Additional
Rent payable by Lessee under this Lease, due from Lessee to Lessor at the next
rent day after any such payment.

This Lease shall constitute notice that Lessor shall not be liable for any work
performed or to be performed, or any materials furnished or to be furnished, at
the premises for Lessee upon credit, and that no mechanic’s or other lien for
such work or materials shall attach to or affect the estate or interest of
Lessor in and to the premises, unless specifically ordered by Lessor in writing.

Lessee shall have no power to do any act or make any contract that may create or
be the foundation for any lien, mortgage or other encumbrance upon the estate of
Lessor, or any other interest of Lessor in the premises, the Building or the
other Improvements or any part thereof.

Return of Security Deposit:

As provided by applicable state law, within 30 days after Lessee has vacated the
premises, returned keys and provided Lessor with a forwarding address, Lessor
will return the deposit in full or give Lessee an itemized written statement of
the reasons for, and the dollar amount of, any of the security deposit retained
by Lessor, along with a check for any deposit balance.

Default and Termination for Default:

Each of the following shall be an “Event of Default”:

 

  1.   Lessee shall fail to pay undisputed rent when due, the Lessor, after
failure by Lessee to cure within thirty (30) days of receipt of written notice
of such failure, at his option, may terminate all rights of the Lessee herein
and demand surrender of the premises, after not less than thirty (30) days,
written notice of such default, given in a manner required by law unless Lessee
rectifies or cures the default within the said time.

 

  2.   If Lessee shall fail to pay any other undisputed payment of money, costs
or expenses to be paid by Lessee under this Lease, when due, and the continuance
of such failure for a period of thirty (30) days, after written notice from
Lessor specifying such failure;

 

  3.   In the event of a default made by Lessee in any of the other covenants or
conditions to be kept, observed and performed by Lessee, Lessee shall have
thirty (30) days, after receipt of written notice thereof to cure such default.
In the event that the Lessee shall fail to cure any default within the time
allowed under this paragraph, Lessor may declare the term of this Lease ended
and terminated by giving Lessee written notice of such intention, and if
possession of the premises is not surrendered, Lessor may reenter said premises.
Lessor shall have, in addition to the remedy above provided, any other right or
remedy available to Lessor on account of any Lessee default, either in law or
equity. Lessor shall use reasonable efforts to mitigate its damages.

 

  4.   The filing or execution or occurrence of any of the following will be
considered a Default on the part of Lessee:

 

  (a)   A petition in bankruptcy by or against Lessee;

 

  (b)   A petition against or answer by Lessee seeking a reorganization,
arrangement, composition, readjustment, liquidation, dissolution or other relief
of the same or different kind under any provision of any bankruptcy laws;

 

  (c)   Adjudication of Lessee as a bankrupt or insolvent;

 

  (d)   An assignment by Lessee for the benefit of creditors;

 

  (e)   A petition against or proceeding by Lessee for, or the appointment of, a
trustee, receiver, guardian, conservator or liquidator of Lessee with respect to
the premises or with respect to all or substantially all of Lessee’s property;
or

 

  (f)   A petition against or proceeding by or against Lessee for its
dissolution or liquidation or the taking of possession of Lessee’s property by
any governmental authority in connection with dissolution or liquidation.

Where in the case of a petition filed against Lessee under (a), (b), (e) or
(f) above, such petition is not dismissed within ninety (90) days after the
filing thereof;

 

  (a)   Entry of an order, judgment or decree by any court of competent
jurisdiction granting any prayer or demand contained in any petition under (a),
(b), (e) or (f) above, which order, judgment or decree is not reversed or
vacated within ninety (90) days after it is entered;

 

  (b)   Vacation or abandonment of the premises; or

 

  (c)   Taking by any person of Lessee’s interest in this Lease upon execution,
attachment or other process of law or equity.

 

4



--------------------------------------------------------------------------------

In the event of Default on the part of Lessee, Lessor, at its option, without
further notice or demand to Lessee, may, in addition to all other rights and
remedies provided in this Lease, at law or in equity terminate this Lease and
Lessee’s right of possession of the Premises(Scott, the Lease already provides
that the Lessor has rights and remedies at law or in equity as well as the right
to terminate upon Default. The remaining stipulations in our view are both
unnecessary and excessive.

To the fullest extent allowed by applicable state law, in the event Lessor
exercises any remedy provided under this Section, all deposits theretofore made
by Lessee with utility companies or under this Lease, all unearned insurance
premiums and all rights of Lessee under all insurance policies required under
this Lease, any pending insurance claims or condemnation awards, and all fuel
and supplies on the Premises shall be deemed to be and are hereby assigned to
and transferred to Lessor, to be applied in payment of Lessee’s liability under
this Lease.

Upon occurrence of any Event of Default, and after proper notice of default has
been given, Lessor may, at its option, in addition to any other remedy or right
given hereunder or by law, give notice to Lessee that this lease shall terminate
upon the date specified in the notice, which date shall not be earlier than
thirty (30) days after mailing or delivery of such notice.

No waiver of any default of Lessee hereunder shall be implied from any omission
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect any default other than the default
specified in the express waiver and that only for the time and to the extent
therein stated. One or more waivers by Lessor or Lessee shall not be construed
as a waiver of a subsequent breach of the same covenant, term or condition.

Any provisions for the termination of this lease shall not operate to exclude or
suspend any other remedy of the Lessor for breach, or for the recovery of said
rent for the full term.

Notices - Agents and Authority to Receive Legal Papers:

Any notice, which either party may or is required to give, be it for default of
the terms and covenants of this Lease or any other reason, may be given by
mailing the same, by certified mail, to Lessee at the premises. The Lessor, any
person managing the premises and anyone designated by the Lessor as agent are
authorized to accept service of process and receive other notices and demands,
which may be delivered to:

x The Lessor, at the following address:

2896 Crescent Avenue, Eugene OR 97408 - Suite 201.

¨ The Manager, at the following address:

Acceleration:

Lessor’s Default:

Lessee hereby agrees, in the event of any default by Lessor, Lessee shall,
before exercising any rights that Lessee may have at law to cancel this lease,
first send notice by registered or certified mail, or hand delivery, to Lessor,
and shall have offered Lessor thirty (30) days in which to correct and cure the
default or commence a good faith effort to cure such default.

Option To Renew:

Provided that Lessee is not in default in the performance of this lease, Lessee
shall have the option to renew the lease for one additional term of Twelve
months (12) months commencing at the expiration of the initial lease term. All
of the terms, conditions and covenants of the lease shall apply during the
renewal term except that the monthly rent shall be the sum of Ten Thousand Seven
Hundred and Sixty Dollars ($10,760.00). The option shall be exercised by written
notice given to Lessor not less than 90 days prior to the expiration of the
initial lease term. If notice is not given in the manner provided herein within
the time specified, this option shall expire.

Lessee’s Failure to Take Possession:

If, after signing this Agreement, Lessee fails to take possession of the
premises, Lessee will still be responsible for paying rent and complying with
all other terms of this Agreement.

Lessor’s Failure to Deliver Possession:

If Lessor is unable to deliver possession of the premises to Lessee for any
reason not within Lessor’s control, including but not limited to partial or
complete destruction of the premises, Lessee will have the right to terminate
this Agreement upon proper notice as required by law. In such event, Lessor’s
liability to Lessee will be limited to the return of all sums previously paid by
Lessee to Lessor. Lessee agrees to hold Lessor and Lessor’s agents harmless for
loss or damage for any reason not within Lessor’s control. In any case, Lessor’s
liability to Lessee will be limited to the return of all sums previously paid by
Lessee to Lessor.

 

5



--------------------------------------------------------------------------------

Termination of Lease - Hold Over:

Either Lessor or Lessee may terminate this lease at the expiration of said Lease
or any extension thereof by giving the other thirty (30) days written notice
prior to the due date.

Lessee expressly agrees to the following:

 

  a.   If Lessee, with the consent of Lessor, expressed or implied, shall hold
over after the expiration of the term of this Lease, Lessee shall, in the
absence of any written agreement to the contrary, continue such tenancy from
month to month only, and not renewal hereof. Lessee shall be entitled to
possession until Lessor has given Lessee thirty (30) days notice that such
month-to-month tenancy shall be terminated. Only notice of default, as
hereinafter provided, shall be required.

 

  b.   If Lessee, without the consent of Lessor, expressed or implied, shall
hold over after the expiration of the term of this Lease, Lessee shall be
considered a tenant at sufferance at double the rent herein provided, prorated
by the day until possession is returned to Lessor.

 

  c.   Lessees holding over after or beyond the expiration of the notice period
of a lawful Notice of Termination shall be Lessee holding over without the
consent of the Lessor, and Lessee shall be considered a tenant at sufferance, at
double the rent herein provided, prorated by the day until possession is
returned to Lessor. This shall in no way limit any other remedies and rights of
recovery that Lessor may have under applicable law.

Condemnation:

If any legally, constituted authority condemns the premises or such part thereof
which shall make the premises unsuitable for leasing, this Lease shall cease
when the public authority takes possession, and Lessor and Lessee shall account
for rental as of that date. Such termination shall be without prejudice to the
rights of either party to recover compensation from the condemning authority for
any loss or damage caused by the condemnation. Neither party shall have any
rights in or to any award made to the other by the condemning authority.

Eminent Domain:

If the premises or any part thereof or any estate therein, or any other part of
the building materially affecting Lessee’s use of the premise, shall be taken by
eminent domain, this lease shall terminate on the date when title vests pursuant
to such taking. The rent shall be apportioned as of the termination date, and
any rent paid for and period beyond that date shall be repaid to Lessee. Lessee
shall not be entitled to any part of the award for such taking or any payment in
lieu thereof, but Lessee may file a claim for any taking of fixtures and
improvements owned by Lessee, and for moving expenses.

Assignment of Agreement and Subletting:

Lessee shall have the right without Lessor’s consent, to assign this Lease to a
corporation with which Lessee may merge or consolidate, to any subsidiary of
Lessee, to any corporation under common control with Lessee, or to a purchaser
of substantially all of Lessee’s assets provided that (a) the net worth of such
assignee after such merger, reorganization or consolidation shall be no less
than that of Lessee immediately prior to such merger, reorganization or
consolidation, (b) Lessee is not at such time in Default hereunder, and (c) such
successor shall execute an instrument in writing fully assuming all of the
obligations and liabilities imposed upon Lessee hereunder and deliver the same
to Lessor; whereupon Lessee shall be discharged from any further liability
hereunder.

Except as set forth above, Lessee will not sublet any part of the premises or
assign this Agreement without the prior written consent of Lessor. Any such
assignment or subletting without consent shall be void and, at the option of the
Lessor, may terminate this lease.

No assignment or transfer of this Lease by Lessee consented to by Lessor shall
be effective, unless the assignee or transferee shall, at the time of such
assignment or transfer, assume all the terms, covenants and conditions of this
Lease thereafter to be performed by Lessee and shall agree to be bound thereby.
Notwithstanding such assignment or transfer or the acceptance by Lessor from
such assignee of any rent or other monies or other performance of the
obligations of Lessee hereunder, Lessee shall remain liable and obligated as a
principal (and not as a surety or guarantor) to perform all the terms,
conditions and covenants, including the payment of rent and other monies, herein
provided to be performed by Lessee.

Violation of Laws:

Lessee, guests and invitees of either Lessee or guests will not use the premises
in such a manner that violates any law, ordinance, statutes or requirement of
any municipal, state or federal authority now in force, or which may hereafter
be in force, pertaining to the premises, occasioned by or affecting the use
thereof by Lessee.

Lessor shall comply with all laws, orders, ordinances, statutes or requirements
now or hereafter affecting the premises.

 

6



--------------------------------------------------------------------------------

Insurance:

While this Agreement is in effect, Lessor shall keep the premises insured
against loss by fire and windstorm, in such amounts as Lessor shall reasonably
deem appropriate. Lessee shall be responsible, at its expense, for fire and
extended coverage insurance on all of its personal property, including removable
trade fixtures, located in the premises.

If the premises is damaged by fire or other casualty resulting from any act or
negligence of Lessee or any of Lessee’s agents, employees or invitees, rent
shall not be diminished or abated while such damages are under repair, and
Lessee shall be responsible for the costs of repair not covered by insurance.

Lessee and Lessor shall, each at its own expense, maintain a policy or policies
of comprehensive general liability insurance with respect to the respective
activities of each in and on the premises with the premiums thereon fully paid
on or before the due date, by companies reasonably satisfactory to Lessor and
any mortgagee of Lessor and licensed to do business in the State of Oregon, such
insurance to afford minimum protection of not less than One Million Dollars
($1,000,000.00) combined single limit coverage of bodily injury, property damage
or combination thereof. Lessor and such other persons or entities as Lessor may
designate, as their interests may appear, shall be listed as an additional
insured on Lessee’s policy or policies of comprehensive general liability
insurance, and such policies shall provide that losses shall be paid to such
insured as their interests may appear. Lessee shall provide Lessor with current
Certificates of Insurance evidencing Lessee’s compliance with this Paragraph
along with receipts or other evidence that the premiums thereon have been paid
for at least one (1) year. Lessee shall obtain the agreement of Lessee’s
insurers to notify Lessor of a material change of coverage or that a policy is
due to expire at least thirty (30) days prior to the implementation of such
change or expiration. Certificates evidencing renewals of each policy of
insurance shall be delivered to Lessor at least twenty (20) days prior to the
expiration dates of the respective policies. To the maximum extent permitted by
insurance policies owned by Lessor or Lessee, Lessee and Lessor, for the benefit
of each other, waive any and all rights of subrogation that might otherwise
exist.

Lessee shall perform and satisfy all requirements of the companies writing any
insurance policies referred to in this Lease so that at all times companies of
good standing, satisfactory to Lessor, shall be willing to write such insurance.

In case Lessee shall at any time fail, neglect or refuse to procure or renew any
insurance hereinabove provided, then Lessor shall have the right, but not the
obligation, to procure or renew such insurance and any amounts paid therefore by
Lessor shall be so much Additional Rent due at the next rent day after any such
payment.

Lessor shall not be required to maintain insurance against thefts on or within
the premises.

Tax Increase:

Lessor shall pay, prior to delinquency, all general real estate taxes and
installments of special assessments coming due during the Lease term on the
premises, and all personal property taxes with respect to Lessor’s personal
property, if any, on the premises. Lessee shall be responsible for paying all
personal property taxes with respect to Lessee’s personal property at the
premises.

In the event there is any increase during any year of the term of this lease in
the City, County or State real estate taxes over and above the amount of such
taxes assessed for the tax year during which the term of this lease commences,
whether because of increased rate or valuation:

 

  •  

x Lessor shall be solely responsible for and shall pay any such increase. Lessee
shall have no responsibility or liability with regards to any such tax increase.

 

  •  

¨ Lessee shall pay to Lessor upon presentation of paid tax bills an amount equal
to     % of the increase in taxes upon the land and building in which the
premises are situated. In the event that such taxes are assessed for a tax year
extending beyond the term of the lease, the obligation of Lessee shall be
proportionate to the portion of the lease term included in such year.

Property Damage And Destruction:

A total or partial destruction of the building in which the premises may be
situated shall terminate this lease.

If the premises or any part thereof or any appurtenance thereto is so damaged by
fire, casualty or structural defects that the same cannot be used for Lessee’s
purposes, then Lessee shall have the right within ninety (90) days following
damage to elect by notice to Lessor to terminate this Lease as of the date of
such damage.

 

7



--------------------------------------------------------------------------------

In the event of a partial destruction of the premises during the term hereof,
which is beyond Lessee’s reasonable control, from any other cause, except in the
case where the premises is damaged by fire or other casualty resulting from any
act or negligence of Lessee or any of Lessee’s agents, employees or invitees, as
previously discussed, Lessor shall forthwith repair the same. In such event
Lessee shall have the right to terminate this Lease. Lessee shall be relieved
from paying rent and other charges during any portion of the Lease term that the
premises are inoperable or unfit for occupancy, or use, in whole or in part, for
Lessee’s purposes, except in the case where the premises is damaged by fire or
other casualty resulting from any act or negligence of Lessee or any of Lessee’s
agents, employees or invitees, as previously discussed. Rentals and other
charges paid in advance for any such periods shall be credited on the next
ensuing payment(s), if any, but if no further payments are to be made, any such
advance payments shall be refunded to Lessee. In making the repairs called for
in this paragraph, Lessor shall not be liable for any delays resulting from
strikes, governmental restrictions, inability to obtain necessary materials or
labor or other matters which are beyond the reasonable control of Lessor.

Alterations and Repairs by Lessee:

Lessee shall not, without first obtaining the written consent of Lessor, make
any alteration(s), addition(s), or improvement(s), in, to or about the premises.

During the Lease term, Lessee shall make, at Lessee’s expense, following
Lessor’s written consent, all necessary repairs to the premises. Repairs shall
include such items as routine repairs of floors, walls, ceilings, and other
parts of the premises damaged or worn through normal occupancy, except for major
mechanical systems or the roof, subject to the obligations of the parties
otherwise set forth in this Lease.

Unless authorized by law, Lessee will not, without Lessor’s prior written
consent, alter, re-key or install any locks to the premises or install or alter
any burglar alarm system. Except as provided by law or as authorized by the
prior written consent of Lessor, such consent shall not be unreasonably withheld

Lessee, at Lessee’s expense, shall have the right following Lessor’s written
consent, to remodel, redecorate, and make additions, improvements and
replacements of and to all or any part of the premises from time to time as
Lessee may deem desirable, provided the same are made in a workmanlike manner
and utilizing good quality materials. Lessee shall have the right to place and
install personal property, trade fixtures, equipment and other temporary
installations in and upon the premises, and fasten the same to the premises. All
personal property, equipment, machinery, trade fixtures and temporary
installations, whether acquired by Lessee at the commencement of the Lease term
or placed or installed on the premises by Lessee thereafter, shall remain
Lessee’s property free and clear of any claim by Lessor. Lessee shall have the
right to remove the same at any time during the term of this Lease provided
removal of such improvement(s) will not cause material injury to the premises.
All improvements made by Lessee to the Premises which are so attached to the
Premises that they cannot be removed without material injury to the Premises,
shall become the property of Lessor upon installation. Not later than the last
day of the Term, Lessee shall, at Lessee’s expense, remove all of Lessee’s
personal property and those improvements made by Lessee which have not become
the property of Lessor, including trade fixtures, cabinetwork, movable paneling,
partitions, and the like; repair all injury done by or in connection with the
installation or removal of such property and improvements; and surrender the
Premises in as good condition as they were at the beginning of the Term,
reasonable wear, and damage by fire, the elements, casualty, or other cause not
due to the misuse or neglect by Lessee or Lessee’s agents, employees, visitors,
or licensees, excepted.

In any event, all property of Lessee remaining on the premises after the last
day of the Term of this lease shall be conclusively deemed abandoned and may be
removed by Lessor, and Lessee shall reimburse Lessor for the cost of such
removal.

Lessor’s Right to Access:

In the event of an emergency, to make repairs or improvements or to show the
premises to prospective buyers or Lessees or to conduct an annual inspection or
to address a safety or maintenance problem, for the purposes of inspecting the
same, Lessor or Lessor’s agents may enter the premises at reasonable hours,
provided Lessor shall not thereby unreasonably interfere with Lessee’s business
on the premises. Except in cases of emergency, Lessee’s abandonment of the
premises, court order or where it is impractical to do so, Lessor shall give
Lessee One Days notice before entering.

Lessee will permit Lessor at any time within ninety (90) days prior to the
expiration of this lease, to place upon the premises any usual “To Let” or “For
Lease” signs, and permit persons desiring to lease the same to inspect the
premises thereafter.

 

8



--------------------------------------------------------------------------------

Lessee’s Maintenance:

By executing this Lease, Lessee acknowledges that the premises are in good order
and repair, unless otherwise indicated herein. Lessee shall, at his own expense
and at all times, maintain the premises in good and safe condition, including,
unless otherwise specified herein, plate glass, electrical wiring, plumbing and
heating installations and any other system or equipment upon the premises, and
shall surrender the same at termination hereof, in as good condition as
received, normal wear and tear excepted. Lessee shall be responsible for all
repairs required, excepting the roof, exterior walls, structural foundations,
and major mechanical systems, subject to the obligations of the parties
otherwise set forth in this Lease.

Notice of Injuries on Premises

In the event of any significant injury or damage to Lessee, Lessee’s employees,
or Lessee’s invitees, licensees, and/or guests, or any personal property,
suffered in the leased premises or in any common area, written notice of same
shall be provided by Lessee to Lessor at the address designated for delivery of
notices as soon as possible but not later than five (5) days of said injury or
damage. Failure to provide such notice shall constitute a breach of this Lease.

Parking:

x During the term of this Lease, Lessee shall have the non-exclusive use in
common with Lessor, other Lessees, their guests and invitees, of the
non-reserved common automobile parking areas, driveways, and footways, subject
to rules and regulations for the use thereof as prescribed from time to time by
Lessor. Lessor reserves the right to designate parking areas within the building
or in reasonable proximity thereto, for Lessee and Lessee’s agents and
employees. Lessor grants the exclusive use of 17-designated parking spaces.

Lessee’s Initials:

Signs:

Following Lessor’s consent, Lessee shall have the right to place on the
premises, at locations selected by Lessor, any signs which are permitted by
applicable zoning ordinances and private restrictions.

Building Rules:

Lessee will comply with the rules of the building adopted and altered by Lessor
from time to time and will cause all of its agents, employees, invitees and
visitors to do so; all changes to such rules will be sent by Lessor to Lessee in
writing. The initial rules for the building are incorporated herein for all
purposes. Lessee hereby acknowledges receipt of building and/or complex rules
from Lessor.

Subordination:

This Lease shall be subject and subordinate at all times to the lien of all
mortgages and trust deeds in any amount or amounts whatsoever now or hereafter
placed on or against the Building or the premises or on or against Lessor’s
interest or estate therein, all without the necessity of having further
instruments executed on the part of Lessee to effectuate such subordination;
provided that in the event of a foreclosure of any such mortgage or trust deed
or any other action or proceeding for the enforcement thereof, or of any sale
thereunder, this Lease will not be barred, terminated, cut off or foreclosed nor
will the rights and possession of Lessee hereunder be disturbed if there shall
exist no Event of Default with respect to the payment of rent or any other Event
of Default hereunder. Lessee shall attorn to the purchaser at any such
foreclosure, sale or other action or proceeding or, if requested, enter into a
new lease for the balance of the Term then remaining upon the same terms and
provisions as are in this Lease contained. Lessee agrees to execute and deliver
upon demand such further instruments evidencing such subordination of this Lease
to the lien of any such mortgages or trust deeds as may be required by Lessor.

Notwithstanding the foregoing, Lessee shall from time to time on request from
Lessor execute and deliver any documents or instruments that may be required by
any lender to effectuate such subordination.

Brokerage Fees, Commissions:

Lessee represents that Lessee was not shown the premises by any real estate
broker or agent and that Lessee has not otherwise engaged in, any activity which
could form the basis for a claim for real estate commission, brokerage fee,
finder’s fee or other similar charge, in connection with this Lease.

Memorandum of Lease:

The parties hereto contemplate that this Lease should not and shall not be filed
for record, but in lieu thereof, at the request of either party, Lessor and
Lessee shall execute a Memorandum of Lease to be recorded for the purpose of
giving record notice of the appropriate provisions of this Lease.

Estoppels Certificate:

At any time and from time to time but on not less than ten (10) days prior
written request by either party hereto, the other party shall execute,
acknowledge and deliver to the requesting party, promptly upon request, a
certificate certifying (a) that this Lease is unmodified and in full force

 

9



--------------------------------------------------------------------------------

and effect (or, if there have been modifications, that this Lease is in full
force and effect, as modified, and stating the date and nature of each
modification), (b) the date, if any, to which rent and other sums payable
hereunder have been paid, (c) that no notice has been received by such party of
any Default which has not been cured, except as to Defaults specified in the
certificate, and (d) such other matters as may be reasonably requested by the
requesting party. Any such certificate may be relied upon by any prospective
purchaser, mortgagee or beneficiary under any trust deed of the premises or any
part thereof and by any collateral assignee of this Lease.

Indemnification of Lessor:

Lessor may, but shall not be obligated to, cure any Default by Lessee hereunder.
All sums expended and all costs and expenses (including, but not limited to,
reasonable attorneys’ fees) incurred by Lessor pursuant to the provisions of
this Lease or on account of any Default by Lessee under this Lease and all such
sums shall become Additional Rent under this Lease, payable by Lessee to Lessor
on the next rent date after such expenditure.

All rent and other amounts payable by Lessee under this Lease shall be and are
hereby declared to be a valid and first lien upon Lessee’s interest in the
Premises and upon the rents, issues and profits in any manner arising or growing
out of the same, and upon Lessee’s interest in this Lease.

In the event of any breach or threatened breach by Lessee of any of the
covenants, agreements, terms or conditions contained in this Lease, Lessor shall
be entitled to enjoin such breach or threatened breach and shall have the right
to invoke any right and remedy allowed at law or in equity or by statute or
otherwise as though re-entry, summary proceedings and other remedies were not
provided for in this Lease.

No receipt of monies by Lessor from Lessee after termination of this Lease or
after the giving of any notice of termination of this Lease shall reinstate,
continue or extend the Term or affect any notice theretofore given to Lessee, or
operate as a waiver of Lessor’s right to enforce the payment of rent and any
other payments or charges herein reserved and agreed to be paid by Lessee then
or thereafter falling due, or operate as a waiver of Lessor’s right to recover
possession of the premises, it being agreed that after the service of notice to
terminate this Lease or the commencement of suit or summary proceedings, or
after final order or judgment for the possession of the premises, Lessor may
demand, receive and collect any monies due or thereafter falling due without, in
any manner, affecting such notice, proceeding, order, suit or judgment, all such
monies collected being deemed payments on account of the use and occupation of
the premises or at Lessor’s election on account of Lessee’s liability hereunder.

Waiver:

Any waiver of a default hereunder shall not be deemed a waiver of this agreement
or of any subsequent default. Acquiescence in a default shall not operate as a
waiver of such default, even though such acquiescence continues for an extended
period of time.

Lessor’s granting of any consent under this Lease, or Lessor’s failure to object
to any action taken by Lessee without Lessor’s consent required under this
Lease, shall not be deemed a waiver by Lessor of its rights to require such
consent for any further similar act by Lessee. No waiver by Lessor of any other
breach of the covenants of this Lease shall be construed, taken or held to be a
waiver of any other breach or to be a waiver, acquiescence in or consent to any
further or succeeding breach of the same covenant. None of Lessee’s covenants
under this Lease, and no breach thereof, shall be waived, altered or modified
except by a written instrument executed by Lessor.

Remedies – Cumulative:

No remedy conferred upon or reserved to Lessor under this Lease or under law
shall be considered exclusive of any other remedy, but such remedies shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise, and every
power and remedy given by this Lease to Lessor may be exercised from time to
time and as often as occasion may arise or as may be deemed expedient, without
precluding Lessor’s simultaneous or later exercise of any or all other rights or
remedies. No delay or omission of Lessor to exercise any right or power arising
from any Default or Event of Default shall impair any such right to power or
shall be construed to be a waiver of any such Default or Event of Default or
acquiescence therein.

Paragraph Headings:

The headings of particular paragraphs and subparagraphs are inserted only for
convenience and are not part of this Agreement and are not to act as a
limitation on the scope of the particular paragraph to which the heading refers.

Court Costs and Attorneys Fees:

In any action or legal proceeding to enforce any part of this Agreement, the
prevailing party shall recover reasonable attorneys’ fees and court costs.

 

10



--------------------------------------------------------------------------------

Binding on Successors:

This lease is binding upon and inures to the benefit of the heirs, successors in
interest to the parties.

Entire Agreement:

This document and any Attachments constitutes the entire Agreement between the
parties, and no promises or representations, other than those contained here and
those implied by law, have been made by Lessor or Lessee. Any modifications to
this Agreement must be in writing and signed by Lessor and Lessee.

Severability:

The provisions of this Lease are severable and in the event any provision,
clause, sentence, section or part thereof is held to be invalid, illegal,
unconstitutional, inapplicable or unenforceable to any person or circumstances,
such invalidity, illegality, unconstitutionality, inapplicability or
unenforceability shall not affect or impair any of the remaining provisions,
sentences, clauses, sections, parts of the lease or their application to Tenant
or other persons or circumstances. It is understood and agreed that the terms,
conditions and covenants of this Lease would have been made by both parties if
such invalid, illegal, unconstitutional, inapplicable or unenforceable
provision, sentence, clause, section or part had not been included therein to
the extent that portion of this agreement may be invalid by striking of certain
words or phrases, such words or phrases shall be deemed to be stricken and the
remainder of the provisions and the remainder of the other portions of this
Lease agreement shall remain in full force and effect. It is further agreed that
this Lease may be executed in counterparts, each of which when considered
together shall constitute the original contract.

Lessee as Corporate Entity:

If Lessee is a corporation, each person executing this lease represents and
warrants that he or she is duly authorized to execute and deliver this lease on
behalf of the corporation. Those persons further represent that the terms of
this lease are binding upon the corporation.

Additional Provisions:

Lessor grants Lessee the “Right of First Refusal” on any additional space made
available for lease to the public. Lessee shall provide a “Letter of Intent To
Lease” additional space within 15-days of notice from Lessor.

Lessor shall provide Internet enabled T-1 via Ethernet during the two year term
of this lease as long as IP Services has internet at the facility. Tenant
aggress to abide by the Acceptable Use Policy posted by IP Services on IP
Services Web Portal.

 

11



--------------------------------------------------------------------------------

Lessee acknowledges receipt of an executed copy of this Lease.

 

Lessor/Agent’s signature:   

/s/ SCOTT ALDRIDGE

  

Title: Managing Partner, A&A Properties, NW, LLC

Date: 9-14-2004

Address: 2896 Crescent Avenue, Ste 201

 

Phone: 541-343-5974 X 2136

 

Lessee: Marchex, Inc.

By (signature):   

/s/ RUSSELL C. HOROWITZ

  

 

Title: CEO

Print name: Russell C. Horowitz

 

Lessee: Traffic Leader, Inc.

By (signature):

  

/s/ MICHAEL ARENDS

  

Title: CFO

Print name: Michael Arends

 

12